Citation Nr: 0914144	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  04-02 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for breast cancer.

2.  Entitlement to service connection for heart damage due to 
treatment for breast cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The Veteran served on extended active duty in the United 
States Navy from November 30, 1989 to July 7, 1996.  She also 
served as a commissioned officer in the Public Heath Service 
from July 8, 1996 to November 30, 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2002 and August 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.

In addition to the two identified claims, the Veteran 
perfected an appeal for a claim of service connection for a 
back disability.  In October 2007, the Veteran submitted a 
statement indicating that she wished to withdraw the issue.  
Therefore, the Board finds that the appeal of the claim of 
service connection for a back disability has been withdrawn.  
See 38 C.F.R. § 20.204 (2008).  The Veteran had also 
initiated appeals of several other claims, but by the October 
2007, she made it clear that she was satisfied with the 
actions taken by the RO except as to the breast cancer and 
heart damage claims.  As for the heart damage claim, the 
Board notes that the RO addressed entitlement to service 
connection on a direct basis as well as the secondary service 
connection claim.  Why this was done is not clear because the 
Veteran's contention throughout the appeal has been solely 
that the heart damage was caused by chemotherapy for her 
breast cancer.  She even noted in her May 2008 substantive 
appeal that her heart was "perfectly normal" prior to the 
chemotherapy for her breast cancer.  Because of the Veteran's 
arguments, the Board will limit consideration to the 
secondary service connection claim.

After the statement of the case (SOC) was furnished for the 
heart damage claim in April 2008, the RO obtained additional 
VA treatment records and a VA compensation and pension 
examination was conducted.  A subsequent supplemental 
statement of the case (SSOC), dated in August 2008, included 
only the breast cancer claim.  The RO determined that a SSOC 
was not required for the heart damage claim because the 
additional evidence was not relevant to that claim.  The 
Board agrees that the evidence is not relevant to the heart 
damage claim.  Therefore, a remand to the RO for a SSOC is 
not required.  See 38 C.F.R. §§ 19.31, 19.37 (2008).


FINDING OF FACT

The Veteran does not have breast cancer that is attributable 
to her active military service.


CONCLUSIONS OF LAW

1.  The Veteran does not have breast cancer that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2008).

2.  Service connection may not be awarded for heart damage 
that is proximately due to or aggravated by a non-service-
connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.159, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claims on appeal has 
been accomplished.  Through May 2002, March 2006, and January 
2007 notice letters, the RO notified the Veteran and her 
representative of the information and evidence needed to 
substantiate the Veteran's claims of service connection for 
breast cancer and heart disease.  The notice included the 
general criteria for assigning disability ratings and 
effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  Additionally, the January 2007 letter 
contained information pertaining to service connection claims 
on a secondary basis.  Although the complete notice was not 
provided until after the RO initially adjudicated the breast 
cancer claim, that claim was properly re-adjudicated in 
August 2008, which followed the adequate notice.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

The Board also finds that the May 2002 and January 2007 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the Veteran that VA was responsible 
for obtaining relevant records from any Federal agency and 
that the RO would make reasonable efforts to obtain relevant 
records not held by a Federal agency, such as from a state, 
private treatment provider, or an employer.  Additionally, 
the notice letters asked the Veteran to submit medical 
evidence, opinions, statements, and treatment records 
regarding her claimed disabilities.  Consequently, a remand 
of the service connection issues for further notification of 
how to substantiate the claims is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The Veteran's service treatment records 
have been obtained and associated with the claims file, as 
have treatment records from the VA Medical Center (VAMC) in 
Huntington, West Virginia.  Records from the Social Security 
Administration were also requested and obtained.  The Veteran 
identified several private treatment providers with 
potentially relevant evidence, including:  Our Lady of 
Bellefonte Hospital; King's Daughters' Medical Center; Tri-
State Regional Cancer Center; Regional Psychotherapy 
Services; Dr. P.K.L.; S.R.P., M.D.; U.P., M.D.; and J.B., 
D.O.  Available medical records from the private treatment 
providers were obtained and associated with the claims file.  
Significantly, the Veteran has not otherwise alleged that 
there are any outstanding medical records probative of her 
claims on appeal that need to be obtained.

Additionally, in February 2004 and August 2008, the Veteran 
was provided VA examinations in connection with the breast 
cancer claim, the reports of which are of record.  The Board 
notes that a VA examination was not provided in connection 
with the heart damage claim.  As detailed in the analysis 
section, the Board finds that a remand for a medical 
examination or opinion is not warranted because one is not 
necessary to decide the claim.  See 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); see also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  Thus, VA has properly 
assisted the Veteran in obtaining any relevant evidence.

II. Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  In addition, 
certain chronic diseases, such as malignant tumors, may be 
presumed to have been incurred during service if the disease 
becomes manifest to a compensable degree within one year of 
separation from qualifying military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.307, 3.309 (2008).

Service connection may also be granted for disability that is 
proximately due to or aggravated by service-connected disease 
or injury.  38 C.F.R. § 3.310 (2008).

A. Breast Cancer

The Veteran asserts that she has breast cancer as a result of 
her active military service.  Specifically, the Veteran 
states that, when she was engaged in firearms training in 
1996, a discharged shell landed on her left breast resulting 
in a burn and infection.  She believes that the in-service 
injury caused her to develop breast cancer after military 
service.  Thus, the Veteran contends that service connection 
is warranted.

A review of the Veteran's service treatment records is 
negative for a diagnosis of breast cancer.  In 1994, the 
Veteran was treated for breast discomfort.  No diagnosis was 
provided at that time.  Periodic breast examinations 
throughout her military service were normal and did not 
indicate that the Veteran had a mass or lump.  An April 1999 
mammogram reflected a category two result-benign finding.  
Breast cancer was not one of the diagnoses listed on the 
October 2000 retirement examination.

In December 1996, the Veteran was treated for a burn to the 
left breast.  It was noted that the injury was an infected 
second degree burn.  The area was excised the following day 
at Our Lady of Bellefonte Hospital.  The Veteran was seen two 
weeks later and she had a well-healed incision on the left 
breast.  The Veteran did not receive further treatment 
concerning the left breast burn during service.  A left 
breast burn was listed on the October 2000 retirement 
examination.  The service records support the Veteran's lay 
statements regarding the circumstances of the in-service 
injury to the left breast.

Post-service medical records document that the Veteran began 
receiving general medical treatment at the Huntington VAMC in 
November 2001.  In December 2001, a breast examination 
revealed no mass in the breasts.  A routine mammogram was 
planned.  A suspicious abnormality was seen in the left 
breast during a January 2002 mammogram.  A biopsy was 
performed in March 2002 and the Veteran was diagnosed with a 
left breast carcinoma.  She underwent a left partial 
mastectomy in April 2002 at King's Daughters' Medical Center.  
Subsequently, the Veteran was treated with chemotherapy, 
radiation, and other medication.  Thus, current disability 
has been established.

Although breast cancer was not diagnosed during the Veteran's 
active military service, service connection may still be 
warranted if cancer is attributed by the competent medical 
evidence to the Veteran's period of military service, such as 
the injury to the left breast in 1996.  None of the treatment 
providers offered a medical opinion regarding the origin of 
the Veteran's breast cancer.

The Veteran underwent VA examination in connection with the 
claim in February 2004.  The examiner noted the Veteran's 
history of an in-service injury to the left breast and her 
post-service diagnosis of left breast cancer.  Examination 
revealed a healed upper hemisphere incision related to the 
traumatic area from 1997 (sic) and a healed lumpectomy scar 
from the cancer surgery just below the first incision.  The 
examiner stated that no one knows for sure whether trauma can 
cause breast cancer.  He pondered that it makes one wonder 
that the trauma could be the etiology of the breast cancer 
because the breast cancer arose in the exact same area that 
the trauma occurred.

In August 2008, the Veteran underwent further VA examination.  
The examiner accurately noted the Veteran's history regarding 
the in-service burn injury and post-service left breast 
cancer.  In providing a medical opinion as to the etiology of 
the left breast cancer, the examiner stated that he reviewed 
and considered an extensive history, a focused physical 
examination, and the pathology and operative notes.  The 
examiner stated that trauma is not a documented cause of 
breast cancer.  According to the examiner, burns can lead to 
cancer, but the histology of those cancers revealed them to 
be squamous cell, which was not the Veteran's cancer.  He 
gave the opinion that the Veteran's left breast cancer was 
not caused by or a result of her military service.

In consideration of the evidence of record, the Board finds 
that the Veteran does not have breast cancer that is 
attributable to her active military service.  As noted 
previously, breast cancer was not diagnosed until after her 
separation from service.  The Board does not find the opinion 
from the February 2004 VA examiner to be probative as to the 
origin of the left breast cancer.   The opinion amounts to no 
more than speculation similar to what a lay person could 
observe; i.e., noting that a current disability is in the 
same area as prior injury.  The Board finds the August 2008 
VA examiner's opinion to be the only probative competent 
medical evidence regarding the possible relationship between 
the Veteran's breast cancer and her military service.  The 
opinion is persuasive because the examiner noted that skin 
cancer could arise from a burn similar to that sustained by 
the Veteran from the discharged shell, but trauma is not 
considered a cause of the type of cancer that the Veteran 
developed.  Although the examiner did not attribute the 
breast cancer to any particular "cause," he made clear that 
it did not develop as a result of the Veteran's military 
service.  Because the competent medical evidence reveals that 
the Veteran's breast cancer is not attributable to her active 
military service, service connection is not warranted.

In submitted statements, the Veteran alleges that at least 
two of her treatment providers told her that trauma can cause 
cancer.  She states that her dentist told her that he sees 
oral cancer caused by trauma all the time.  She also states 
that the surgeon who performed her left breast cancer surgery 
told her that the cancer was related to the in-service burn 
injury from the discharged shell.  The Board does not find 
that the second-hand statements constitute competent medical 
evidence by which to relate the breast cancer to the injury 
in military service.  The alleged comments from the dentist 
do not pertain to the Veteran's case in particular and the 
Veteran does not have oral cancer in any case.  Additionally, 
records from the breast cancer surgeon have been associated 
with the claims file and they do not contain an opinion as 
described by the Veteran.

The Board has considered the Veteran's written contentions 
with regard to her claim of service connection for breast 
cancer.  The Board notes that the Veteran was a nurse during 
her military service.  However, the Veteran's own opinions 
regarding the etiology of her cancer do not constitute 
sufficient competent medical evidence as there is no 
indication that she has the appropriate medical training or 
expertise in the area of oncology so as to be able to provide 
a probative opinion on the matter.  See, e.g., Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Additionally, the Board notes that there is no objective 
evidence that a malignant tumor of the breast manifested 
itself to a compensable degree within one year of the 
Veteran's separation from military service.  As noted above, 
left breast cancer was first diagnosed in March 2002 after a 
suspicious abnormality was identified by mammogram in January 
2002.  Those events occurred after the one-year period 
elapsed (November 30, 2001).  Even in December 2001, no mass 
was found in the breasts on physical examination.  Malignant 
neoplasms of the breast are considered compensably disabling 
once identified, see 38 C.F.R. § 4.116, Diagnostic Code 7627 
(2008); however, none was found until after the one-year 
presumptive period.  Thus, service connection is not 
warranted for breast cancer on a presumptive basis.  See 
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For all the foregoing reasons, the Board finds that the claim 
of service connection for breast cancer must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the greater weight of the evidence is against the 
Veteran's claim of service connection, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

B. Heart Damage

The Veteran asserts that her heart was damaged as a result of 
chemotherapy for her left breast cancer.  Thus, she contends 
that service connection is warranted on a secondary basis.

Service connection of a secondary disability may only be 
granted if the secondary disability is proximately due to or 
aggravated by a service-connected disability.  In the 
Veteran's case, she has not been awarded service connection 
for breast cancer.  Thus, as a matter of law, service 
connection may not be granted for heart damage caused by non-
service-connected left breast cancer or treatment thereof.  
See 38 C.F.R. § 3.310.  Moreover, because service connection 
may not be granted in this manner, a remand for a medical 
opinion to address the relationship between treatment for 
breast cancer and heart damage is not necessary.

The Veteran has not set forth any other theory of service 
connection regarding heart damage.  Even with a liberal 
reading of her statements and the fully developed record, 
there is no evidentiary support for any other particular 
theory of recovery, including for service connection on a 
direct basis.  In fact, the Veteran has been diagnosed with 
only one vascular disease that might affect the heart-
hypertension, for which she was awarded service connection in 
October 2002.  Thus, the Board finds that it is not necessary 
to discuss any other possible theories of service connection 
for heart damage.  See Robinson v. Shinseki, 557 F.3d 1355, 
1361-62 (Fed. Cir. 2009).


ORDER

Service connection for breast cancer is denied.

Service connection for heart damage due to treatment for 
breast cancer is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


